Norton, C. J.
Defendant was indicted in the Grreene county circuit court at its May term, 1887, under section 1561, Revised Statutes, for obtaining money by means of a trick, cheat, fraud, and deception. After an unsuccessful motion to quash the indictment, he was tried, convicted, and sentenced to imprisonment for two years in the penitentiary. Omitting the formal portion, the indictment is as follows: “That one J. S. Sarony, at, on or about the twenty-sixth day of February, 1887, at the county of Grreene, in the state of Missouri, with the intent to cheat and defraud one Cyrus L. Dooms, did then and there unlawfully, wilfully, and feloniously obtain from Cyrus L. Dooms seventy (70) cents, lawful money of the United States, of .the value of seventy ■cents, his money, by means and by use of a cheat and fraud and trick and deception, and fraudulent representation and statement, and false pretense, contrary to the form of the statute in such cases made and provided, and against the peace and dignity of the state.” To this are appended the proper signatures and the attestation of the foreman of the grand jury.
The motion to quash the indictment was properly overruled on the authority of the following cases: State v. Fancher, 71 Mo. 460; State v. Van Zandt, 71 Mo. 543.
The evidence tended to show that defendant advertised to give an exhibition as a mesmerist on the night ■of the twenty-sixth of February, 1887, and to this end, distributed handbills advertising his proposed exhibition, rented a hall, and at the time appointed stood in the box or ticket-office, sold tickets of admission, and ■collected the money therefor until about half-past eight ■o’clock p. m., the time when the exhibition was to begin, when he absconded, or, in the language of some of the *352witnesses, “skipped out,” with, the money. Cyrus L. Dooms, mentioned in the indictment as his victim, paid defendant seventy cents for seven tickets. He was admitted to the auditorium, where he waited with a large number of others, until it became evident that defendant did not intend to appear and perform as he had advertised, when the audience dispersed and he went out. Defendant did not appear and give the performance, but absconded. He was arrested the next morning at the junction, and brought back and charged with obtaining money of said Dooms, as set forth in the indictment.
Evidence was received over defendant’s objections of his action in having handbills printed, circulating and posting them in the city of Springfield, advertising his contemplated mesmeric performance, and in selling tickets and procuring money from others to the amount of about thirty dollars, about and at the time he procured the money from Dooms. The evidence was properly received under the rulings made in the following cases: State v. Cooper, 85 Mo. 256, and State v. Bayne, 88 Mo. 604. In these cases it is held that, under a prosecution based on section 1561, acts of a defendant similar to the one for which he is being tried, done about the same time and in the same city, are admissible for the purpose of showing the intent with which the act charged was done.
The only exception saved to the action of the court in giving instructions was to the first, second, third, and fourth given in behalf of the state. These instructions in effect told the jury that before they could convict the defendant they must believe' beyond a reasonable doubt that he obtained the money of Dooms with the intent to cheat and defraud him by inducing him to believe that he would give a lecture on mesmerism and also a mesmeric performance, which he, in fact, did not give or intend-to give, and as *353bearing on the question of intent, tliey should take into consideration all the facts in evidence.
The objections to these instructions aré not well taken, and finding no error in the record, the judgment is affirmed.
All concur.